United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-2764
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Marco Zavala-Moreno,                     *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: December 6, 2010
                                 Filed: December 9, 2010
                                  ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       Pursuant to a written plea agreement containing an appeal waiver, Marco
Zavala-Moreno pled guilty to illegally reentering the country after deportation, in
violation of 8 U.S.C. § 1326(a), (b)(2); possessing a firearm while illegally in the
country, in violation of 18 U.S.C. §§ 922(g)(5), 924(a)(2); and a forfeiture count. The
district court1 sentenced him to 51 months’ imprisonment and 3 years of supervised
release. On appeal, his counsel seeks to withdraw and has filed a brief under Anders
v. California, 386 U.S. 738 (1967), arguing that the sentence was too severe.

      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
      We will enforce the appeal waiver because the appeal falls within the scope of
the waiver, the record shows the requisite knowledge and voluntariness, and enforcing
the waiver would not result in a miscarriage of justice. See United States v. Andis,
333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (court should enforce appeal waiver
and dismiss appeal where it falls within scope of waiver, both plea agreement and
waiver were entered into knowingly and voluntarily, and no miscarriage of justice
would result); see also United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir.
2000) (per curiam) (enforcing appeal waiver in Anders case).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues that are not covered by the appeal
waiver. Accordingly, we grant counsel leave to withdraw, and we dismiss the appeal.
                      ______________________________




                                         -2-